       Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 1 of 35



1    MICHAEL BAILEY
     United States Attorney
2
     District of Arizona
3    MARK J. WENKER
     Assistant United States Attorney
4    Arizona State Bar Number 018187
5    Two Renaissance Square
     40 North Central Avenue, Suite 1800
6    Phoenix, Arizona 85004-4408
     Telephone: (602) 514-7500
7
     Mark.Wenker@usdoj.gov
8    Attorneys for Plaintiff

9                          UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA
10
     United States of America,           ║
11                                       ║
                           Plaintiff,    ║   VERIFIED COMPLAINT FOR
12                                       ║      FORFEITURE IN REM
                    v.                   ║
13                                       ║
      1. FNH USA LLC FNX-9 Pistol CAL:9 ║
14       SN: FX1U008820;                 ║
                                         ║
15    2. Glock Inc 43 Pistol CAL:9       ║
         SN: ZZY669;                     ║
16                                       ║
      3. Winchester 12 Shotgun CAL:12    ║
17       SN: 12AZM02995;                 ║
                                         ║
18    4. CZ USA EVO3S1 Pistol CAL:       ║
         Unknown SN: B792193;            ║
19                                       ║
      5. Glock Inc 17GEN4 Pistol CAL:9   ║
20       SN: VAB297;                     ║
                                         ║
21    6. Glock Inc. 21GEN4 Pistol CAL:45 ║
         SN: SSA508;                     ║
22                                       ║
      7. FNH USA, LLC 509 Pistol CAL:9   ║
23       SN: GKS0048186;                 ║
                                         ║
24    8. Mossberg 590 Shotgun CAL:12     ║
         SN: V0629035;                   ║
25                                       ║
     9. Sig-Sauer P320 Pistol CAL:9      ║
26       SN: 58A096138;                  ║
                                         ║
27   10. Kimber Eclipse Custom II Pistol ║
         CAL:10 SN: KF35460;             ║
28                                       ║
       Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 2 of 35



 1 11. Sig Sauer (Sig-Arms) 1911 Pistol        ║
        CAL:45 SN: 54B045918 ;                 ║
 2                                             ║
     12. Noveske Rifleworks LLC N4 Pistol      ║
 3       CAL:223 SN: B10769;                   ║
                                               ║
 4 13. Century Arms International C39V2        ║
        Rifle CAL:762 SN: C39V2A2825;          ║
 5                                             ║
     14. Mega Machine Shop Inc Maten Rifle     ║
 6       CAL:Multi SN: MA01787;                ║
                                               ║
 7 15. Joe Bob Outfitters, LLC ML-15 Pistol    ║
        CAL:Multi SN: KS01574;                 ║
 8                                             ║
     16. Sig-Sauer P320 Pistol CAL:9SN:None    ║
 9                                             ║
     17. Joe Bob Outfitters, LLC ML-15 Rifle   ║
10       CAL:Multi SN: KS02006;                ║
                                               ║
11 18. Ruger 10/22 Rifle CAL:22                ║
        SN: 82050742;                          ║
12                                             ║
     19. Savage Arms Inc (CD) 93R17 Rifle      ║
13       CAL:17HMR SN: 0934198;                ║
                                               ║
14 20. Sig-Sauer (Sig-Arms) P320 Pistol        ║
        CAL:9 SN: None;                        ║
15                                             ║
     21. Oregon Arms Inc. (Prospect, OR)       ║
16       Chipmunk Rifle CAL:22 SN: 966;        ║
                                               ║
17 22. Ruger SR-22 Pistol CAL:22               ║
        SN: 367-33419;                         ║
18                                             ║
     23. Ruger 22/45 Pistol CAL:22             ║
19       SN: 39104328;                         ║
                                               ║
20 24. Glock Inc.19 Pistol CAL:9               ║
        SN:VRT802;                             ║
21                                             ║
     25. Glock Inc. 34GEN4 Pistol CAL:9        ║
22       SN: YSE298;                           ║
                                               ║
23 26. F.N. (FN Herstal) Five-Seven Pistol     ║
        CAL:57 SN: 386355568;                  ║
24                                             ║
     27. Springfield Armory, Geneseo, IL       ║
25       1911A1 Pistol CAL:45 SN: 2165;        ║
                                               ║
26 28. Glock Inc. 21 Pistol CAL:45             ║
        SN: UHZ708;                            ║
27                                             ║
28


                                                   2
       Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 3 of 35



1 29. FNH USA LLC FNX-45 Pistol                      ║
        CAL:45 SN: FX3U050399,                       ║
2                                                    ║
                               Defendants.           ║
3                                                    ║
4              Plaintiff United States of America brings this complaint and alleges as follows in
5    accordance with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules
6    for Admiralty or Maritime Claims and Asset Forfeiture Actions:
7                                       BASIS FOR FORFEITURE
8              1.      This is a civil action in rem, brought to enforce the provisions of 18 U.S.C.
9    § 924(d) for the forfeiture of firearms or ammunition involved in a violation of engaging
10   in the business of dealing in firearms without a license, 18 U.S.C. §§ 922(a)(1)(A) and
11   924(a).
12                                   JURISDICTION AND VENUE
13             2.      This Court has jurisdiction because the United States commenced this
14   action and because it seeks forfeiture. 28 U.S.C. §§ 1345, 1355(a). Venue is proper in
15   this District because acts or omissions giving rise to forfeiture occurred in this District.
16   28 U.S.C. § 1355(b)(1)(A).
17                                       DEFENDANTS IN REM
18             3.      The Defendants consists of the following:
19
      No            Asset ID                 Description             Date       Seized From
20                                                                  Seized
21    1.       19-ATF-012025      FNH USA LLC FNX-9 Pistol         02/14/19   Jeffrey Gentner
                                  CAL:9 SN:FX1U008820                         2565 Laughlin View Dr
22                                                                            Bullhead City, AZ
      2.       19-ATF-012026      Glock Inc 43 Pistol CAL:9        02/14/19   Jeffrey Gentner
23                                SN:ZZY669                                   3725 Cimarron Dr
24                                                                            Bullhead City, AZ
      3.       19-ATF-012028      Winchester 12 Shotgun            02/14/19   Jeffrey Gentner
25                                CAL:12 SN:12AZM02995                        2565 Laughlin View Dr
26                                                                            Bullhead City, AZ
      4.       19-ATF-012029      CZ USA EVO3S1 Pistol             02/14/19   Jeffrey Gentner
27                                CAL:Unknown SN:B792193                      3725 Cimarron Dr
                                                                              Bullhead City, AZ
28


                                                           3
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 4 of 35



1    5.    19-ATF-012031   Glock Inc 17GEN4 Pistol       02/14/19   Jeffrey Gentner
                           CAL:9 SN:VAB297                          3725 Cimarron Dr
2                                                                   Bullhead City, AZ
3    6.    19-ATF-012032   Glock Inc. 21GEN4 Pistol      02/14/19   Jeffrey Gentner
                           CAL:45 SN:SSA508                         2565 Laughlin View Dr
4                                                                   Bullhead City, AZ
5    7.    19-ATF-012033   FNH USA, LLC 509 Pistol       02/14/19   Jeffrey Gentner
                           CAL:9 SN:GKS0048186                      3725 Cimarron Dr
6                                                                   Bullhead City, AZ
     8.    19-ATF-012034   Mossberg 590 Shotgun          02/14/19   Jeffrey Gentner
7                          CAL:12 SN:V0629035                       2565 Laughlin View Dr
8                                                                   Bullhead City, AZ
     9.    19-ATF-012035   Sig-Sauer P320 Pistol CAL:9   02/14/19   Jeffrey Gentner
9                          SN:58A096138                             3725 Cimarron Dr
                                                                    Bullhead City, AZ
10
     10.   19-ATF-012037   Kimber Eclipse Custom II      02/14/19   Jeffrey Gentner
11                         Pistol CAL:10 SN:KF35460                 3725 Cimarron Dr
                                                                    Bullhead City, AZ
12   11.   19-ATF-012038   Sig Sauer (Sig-Arms) 1911     02/14/19   Jeffrey Gentner
                           Pistol CAL:45 SN:54B045918               3725 Cimarron Dr
13
                                                                    Bullhead City, AZ
14   12.   19-ATF-012040   Noveske Rifleworks LLC N4     02/14/19   Jeffrey Gentner
                           Pistol CAL:223 SN:B10769                 3725 Cimarron Dr
15                                                                  Bullhead City, AZ
16   13.   19-ATF-012043   Century Arms International    02/14/19   Jeffrey Gentner
                           C39V2 Rifle CAL:762 SN:                  3725 Cimarron Dr
17                         C39V2A28253                              Bullhead City, AZ
     14.   19-ATF-012045   Mega Machine Shop Inc         02/14/19   Jeffrey Gentner
18
                           Maten Rifle CAL:Multi                    3725 Cimarron Dr
19                         SN:MA01787                               Bullhead City, AZ
     15.   19-ATF-012048   Joe Bob Outfitters, LLC ML-   02/14/19   Jeffrey Gentner
20                         15 Pistol CAL:Multi                      3725 Cimarron Dr
                           SN:KS01574                               Bullhead City, AZ
21
     16.   19-ATF-012049   Sig-Sauer P320 Pistol CAL:9   02/14/19   Jeffrey Gentner
22                         SN:None                                  3725 Cimarron Dr
                                                                    Bullhead City, AZ
23         19-ATF-012051   Joe Bob Outfitters, LLC ML-   02/14/19   Jeffrey Gentner
     17.
                           15 Rifle CAL:Multi                       3725 Cimarron Dr
24                         SN:KS02006                               Bullhead City, AZ
25   18.   19-ATF-012052   Ruger 10/22 Rifle CAL:22      02/14/19   Jeffrey Gentner
                           SN:82050742                              3725 Cimarron Dr
26
                                                                    Bullhead City, AZ
27   19.   19-ATF-012053   Savage Arms Inc (CD) 93R17    02/14/19   Jeffrey Gentner
                           Rifle CAL:17HMR                          3725 Cimarron Dr
28                         SN:0934198


                                               4
       Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 5 of 35



1                                                                        Bullhead City, AZ
      20.   19-ATF-012054      Sig-Sauer (Sig-Arms) P320      02/14/19   Jeffrey Gentner
2                              Pistol CAL:9 SN:None                      3725 Cimarron Dr
3                                                                        Bullhead City, AZ
      21.   19-ATF-012055      Oregon Arms Inc. (Prospect,    02/14/19   Jeffrey Gentner
4                              OR) Chipmunk Rifle CAL:22                 3725 Cimarron Dr
                               SN:966                                    Bullhead City, AZ
5
      22.   19-ATF-012059      Ruger SR-22 Pistol CAL:22      02/14/19   Jeffrey Gentner
6                              SN:367-33419                              3725 Cimarron Dr
                                                                         Bullhead City, AZ
7           19-ATF-012060      Ruger 22/45 Pistol CAL:22      02/14/19   Jeffrey Gentner
      23.
                               SN:39104328                               3725 Cimarron Dr
8
                                                                         Bullhead City, AZ
9     24.   19-ATF-012061      Glock Inc. 19 Pistol CAL:9     02/14/19   Jeffrey Gentner
                               SN:VRT802                                 3725 Cimarron Dr
10
                                                                         Bullhead City, AZ
11    25.   19-ATF-012063      Glock Inc. 34GEN4 Pistol       02/14/19   Jeffrey Gentner
                               CAL:9 SN:YSE298                           3725 Cimarron Dr
12                                                                       Bullhead City, AZ
13    26.   19-ATF-012065      F.N. (FN Herstal) Five-Seven   02/14/19   Jeffrey Gentner
                               Pistol CAL:57 SN:386355568                3725 Cimarron Dr
14                                                                       Bullhead City, AZ
      27.   19-ATF-012066      Springfield Armory, Geneseo,   02/14/19   Jeffrey Gentner
15                             IL 1911A1 Pistol CAL:45                   3725 Cimarron Dr
                               SN:216517                                 Bullhead City, AZ
16
      28.   19-ATF-012068      Glock Inc. 21 Pistol CAL:45    02/14/19   Jeffrey Gentner
17                             SN:UHZ708                                 3725 Cimarron Dr
                                                                         Bullhead City, AZ
18
      29.   19-ATF-012069      FNH USA LLC FNX-45             02/14/19   Jeffrey Gentner
19                             Pistol CAL:45                             3725 Cimarron Dr
                               SN:FX3U050399                             Bullhead City, AZ
20

21                                             FACTS
22          4.   In October 2018, during the course of a Bureau of Alcohol, Tobacco,
23   Firearms and Explosives (ATF) machinegun related investigation, ATF agents recovered
24   an AR-15 variant rifle.   The rifle was field tested and determined to operate as a fully-
25   automatic machinegun.
26          5.   ATF agents entered the firearm into the ATF database.
27          6.   The firearm, an Aero Precision Model: X15, Caliber: multi, Type: Rifle,
28   SN: X026672, was purchased by Jeffrey GENTNER (GENTNER) on August 9, 2017

                                                   5
       Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 6 of 35



1    from High Desert Heat, a Federal Firearms Licensee (FFL) located in Fort Mohave,
2    Arizona.
3           7.    ATF agents queried GENTNER through the ATF multiple sales forms and
4    ATF databases.
5           8.    Agents discovered GENTNER had 12 additional Etraces and 26 multiple
6    sales forms documenting the purchase of 106 firearms.
7           9.    A total of 6 FFLs were identified between Etrace and multiple sales forms.
8           10.   Agents conducted a search of GENTNER’s name and date of birth in
9    ATF’s database.     The search identified GENTNER had been associated with two prior
10   ATF cases.
11          11.   In 2014, an ATF case was generated for GENTNER for possible violations
12   of 922(a)(1)(A), engaging in the business of dealing in firearms without a license, and
13   GENTNER was contacted by ATF agents for possible violations of 922(a)(1)(A).
14          12.   During the interview, GENTNER advised he was a firearm enthusiast and
15   was into buying, selling and trading of firearms.
16          13.   GENTNER stated he enjoyed building AR-15 rifles.
17          14.   GENTNER confirmed he purchased approximately 30 firearm receivers
18   over the last two years.
19          15.   ATF agents warned GENTNER that it appeared he was buying and selling
20   firearms without a license and he should discontinue his practices.
21          16.   The 2014 case was closed with no further actions.
22          17.   ATF records also showed GENTNER was entered as an associated person
23   in a 2016 ATF case due to GENTNER’s purchase of a Ruger 9mm pistol that was
24   recovered in Tijuana, Mexico, with methamphetamine.
25          18.   A query on GENTNER was conducted through the ATF database to
26   determine if GENTNER had applied for, or received, a Federal Firearms License.
27          19.   Results showed GENTNER did not have an active or inactive FFL.
28


                                                  6
       Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 7 of 35



1            20.   A search was conducted of GENTNER on social media.              The search
2    revealed a personal page for GENTNER.
3            21.   On the Facebook page, agents observed several posts related to shooting,
4    buying, owning and selling firearms.
5            22.   In one post, GENTNER showed a picture of a new FN Tactical 9mm pistol
6    and in the comment GENTNER stated, “hit up Tony McLean over at Goliath Industries.
7    He is one of my closest friends…”
8            23.   Agents recognized the FFL Goliath Industries as one of the FFL identified
9    on GENTNER’s multiple purchase and Etrace documents.
10           24.   According to multiple sales reports from 2014 through 2018, GENTNER
11   purchased two to ten firearms per purchase, generating the multiple sales forms.
12           25.   GENTNER primarily purchased mid-priced pistols, but also purchased
13   revolvers, rifles, and multiple lower receivers.
14           26.   Many of the firearms GENTNER purchased were multiples of the same or
15   similar firearm make, model and caliber.
16           27.   GENTNER purchased 106 identified firearms through this time.
17           28.   Agents made contact with one of the six FFLs identified to request form
18   4473’s for GENTNER’s purchases.
19    ATF SA Menotti Interview with Mickayla of Mr. Pawn in Bullhead City, Arizona,
20           29.   In approximately January of 2019, SA Menotti made contact with the
21   manager (Mickayla) of Mr. Pawn in Bullhead City, Arizona.
22           30.   Mickayla advised GENTNER had purchased multiple firearms from Mr.
23   Pawn.
24           31.   Mickayla knew GENTNER personally, but had not seen GENTNER in
25   approximately two years.
26           32.   Agents requested the 4473s associated with GENTNER’s purchases.
27   Mickayla stated it would take them a few days because GENTNER had 33 pages worth
28   of 4473s from their store.

                                                    7
       Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 8 of 35



1            33.   SA Menotti asked Mickayla if she thought GENTNER had purchased
2    firearms from other FFLs.    Mickayla told agents GENTNER did purchase firearms from
3    other FFLs.
4            34.   Mickayla provided agents with GENTNER’s phone number as XXX-XXX-
5    6244.
6            35.   A query of GENTNER’s Arizona driver’s license listed GENTNER’s
7    address at 3725 Cimarron Dr., Bullhead City, Arizona.
8            36.   All of GENTNER’s current vehicle registrations returned to 3725 Cimarron
9    Dr.
10           37.   SA Menotti responded to the address at 3725 Cimarron Dr. and observed
11   multiple vehicles parked on the street and in the driveway.
12           38.   The following vehicles registered to GENTNER were observed at the
13   address: (a) 2006 GMC truck bearing Arizona license plate “GENTNER”; (b) 2005
14   Cadillac SUV bearing Arizona license plate CFS2090; and, (c) 2004 Chevrolet SUV
15   bearing Arizona license plate CER7865.
16                       ATF Special Agents Interview with David Eddy
17           39.   On January 31, 2019, ATF Special Agents Menotti and Ogg responded to
18   River Rat Motorsports located at 1030 AZ-95, Bullhead City, Arizona 86429 where
19   agents made contact with David Eddy (Eddy).
20           40.   Agents interviewed Eddy in reference to a Glock Model 19, CAL: 40
21   Pistol, Serial Number BEHL526 (Glock) recovered in Claremont, California, fifty days
22   after being purchased by Eddy at Mr. Pawn, a Federal Firearms Licensee in Bullhead
23   City, Arizona.
24           41.   The recovered firearm had been converted to a machinegun using a Glock
25   switch device.
26           42.   Eddy told agents he recalled purchasing the firearms from Mr. Pawn.
27           43.   Agents showed Eddy ATF Form 4473 from Mr. Pawn for a Glock
28   purchased on February 1, 2018.

                                                  8
       Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 9 of 35



1           44.   Eddy stated he recalled selling the firearm to a guy in Lake Havasu City,
2    Arizona, about a year ago.
3           45.   When asked if he could remember who purchased it, Eddy stated it was on
4    his Facebook.
5           46.   Eddy pulled up his Facebook account and showed agents he sold the Glock
6    Gen 5 to Austin Jolly.
7           47.   Eddy told agents he sold the firearm around February 4, 2018 (three days
8    after he purchased it).
9           48.   SA Menotti asked Eddy if he remembered the individual to whom he sold
10   the Glock Model 19 Gen 4.          Eddy attempted to locate the Facebook messenger
11   conversation but was unable to find it while agents were present.
12          49.   When asked if he was residing at 1065 Citrus Street (address on Form
13   4473) when he purchased the firearms, Eddy advised that 1065 Citrus Street was his
14   mother’s house and that he bounced back and forth between the addresses.
15          50.   SA Menotti asked if there was anything different or interesting about the
16   Glocks he purchased. Eddy advised they were “stock.”
17          51.   SA Menotti asked Eddy if he made any changes such as sights or triggers to
18   the firearms. Eddy stated he had not.
19          52.   Eddy advised he only owned the Glocks for a couple of months before he
20   sold them.
21          53.   Eddy further advised he sold the Glocks due to financial difficulties and
22   called his firearm buying a “revolving hobby.”
23          54.   While looking through his Facebook messages, Eddy told agents that a
24   friend of his had been contacted by ATF agents before when one of the firearms he had
25   bought came up in a crime in California.
26          55.   Agents asked who his friend was. Eddy responded, “Jeff.”
27          56.   SA Ogg asked Eddy for clarification and Eddy stated Jeff’s last name was
28   GENTNER.

                                                 9
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 10 of 35



1           57.   Eddy told the agents he met GENTNER through a Facebook group of
2    Mohave county residents that bought and sold firearms.
3           58.   Eddy clarified the group had been shut down by Facebook.
4           59.   SA Menotti provided Eddy with her phone number.
5           60.   Eddy advised he would let SA Menotti know if he figured out who
6    purchased the second Glock.
7           61.   Eddy later texted SA Menotti from XXX-XXX-2979 with two screen shots
8    of “Dustin Hansen” and “William Penfold” from his Facebook Messenger.
9           62.   Based on the dates SA Menotti determined Dustin Hansen had not
10   purchased the firearm from Eddy.
11                Search Warrant for 3725 Cimarron Drive, Bullhead City, AZ
12          63.   On February 13, 2019, ATF SA Menotti obtained a federal search warrant
13   for 3725 Cimarron Drive, Bullhead City, Arizona 86442.
14          64.   On February 14, 2019, ATF agents served the warrant at the residence.
15          65.   Prior to the execution of the search warrant, agents observed GENTNER
16   exit 3725 Cimarron Drive and leave in a white GMC Yukon SUV bearing Arizona
17   license plate CLF4606.
18          66.   Agents followed GENTNER until they observed GENTNER pull into his
19   work location, Findlay Chevrolet Buick GMC located at 2565 Laughlin View Dr.,
20   Bullhead City, Arizona.
21          67.   At approximately 0800 hours, ATF agents and officers initiated execution
22   of the search warrant.
23          68.   Agents clearly vocalized they were the police with a search warrant and any
24   occupants of the house needed to open the door. No one answered or came to the door.
25          69.   ATF agents checked the door to determine if it was locked. The door was
26   locked so agents utilized a ram to enter the residence.
27          70.   Once opened, the residence was searched for additional persons and
28   secured for search team personnel.

                                                  10
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 11 of 35



1           71.   Before searching the residence, agents conducted a pre-search video of the
2    residence to document the state of the residence before it was searched.
3           72.   Photos were taken during the course of the search.
4           73.   ATF SA Menotti provided GENTNER with a copy of the warrant,
5    explained the warrant to him and left a copy of the warrant with him.
6           74.   A search of the residence was conducted and the following items were
7    seized and later booked into ATF custody:
8
             Description                                               Evidentiary   Defendant
9                                                                         Item         No.
10           Sig Sauer Model P320, 9mm Caliber Pistol, SN:              000012          20
             None recovered in GENTNER’s firearm shop.
11           Sig Sauer Model P320, 9mm Pistol, SN: None                 000013          16
             recovered in GENTNER’s firearm shop.
12
             Ruger Model SR22, .22 Caliber Pistol, SN: 367-             000025          22
13           33419 recovered in master bedroom safe.
             Ruger Model 22/45 Lite, .22 Caliber Pistol, SN:            000026          23
14           39104328 recovered in master bedroom safe.
             Glock Model 19, 9mm Pistol, SN: VRT802                     000027          24
15           recovered in master bedroom safe.
16           Glock Model 34 Gen4, 9mm Pistol, SN: YSE298                000028          25
             recovered in master bedroom safe.
17           F.N. Herstal Model Five-Seven, .57 Cal. Pistol, SN:        000029          26
             386355568 recovered in master bedroom safe.
18                                                                      000030          27
             Springfield Armory Model 1911A1, .45 Cal. Pistol,
19           SN: 216517 recovered in master bedroom safe.
             Glock Model 21, .45 Cal. Pistol, SN: UHZ708                000031          28
20           recovered in master bedroom safe.
             FNH Model FNX-45 Tactical, .45 Caliber, SN:                000032          38
21           FX3U050399 recovered in master bedroom safe.
22           Glock Model 43, 9mm Pistol, SN: ZZY669                     000034          2
             recovered in master bedroom safe.
23           CZ Scorpion Model EVO3S1, Unknown Caliber                  000035          4
             Pistol, SN: B792193 recovered in master bedroom
24           safe.
             Glock Model 17 Gen4, 9mm Pistol, SN: UAB297                000036          5
25           recovered in master bedroom safe.
26           FNH Model 509, 9mm Pistol, SN: GKS0048186                  000037          7
             recovered in master bedroom safe.
27           Sig Sauer Model P320, 9mm Pistol, SN: 58A096138            000038          9
             recovered in master bedroom safe.
28


                                                 11
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 12 of 35



1           Kimber Model Eclipse Custom 2, 10 Caliber Pistol,     000039         10
            SN: KF35460 recovered in master bedroom safe.
2                                                                 000040         11
            Sig Sauer Model 1911, .45 Caliber Pistol, SN:
3           54B045918 recovered in master bedroom safe.
            Novenske Rifle LLC, Model N4, .223 Caliber Pistol,    000041         12
4           SN: B10769 recovered in master bedroom safe.
            Century Arms International Model C39V2, Multi         000042         13
5           Caliber Rifle, SN: C39V2A28253 recovered in
            master bedroom safe.
6
            Mega Arms LLC, Model MATEN, Multi Caliber             000043         14
7           Rifle, SN: MA01787 recovered in master bedroom
            safe.
8           Joe Bob Outfitters Model ML-15, Multi Caliber         000052         15
            Rifle, SN: ML15 KS01574 recovered in master
9           bathroom closet.
            Joe Bob Outfitters Model MI-15, Multi Caliber         000053         17
10          Rifle, SN: KS02006 recovered in master bathroom
            closet.
11
            Ruger Model 10-22, .22 Rifle, SN: 82050742            000054         18
12          recovered in master bathroom closet.
            Savage Arms Model 93R17, 17 HMR Cal. Rifle,           000057         19
13          SN: 0934198 recovered in master bathroom closet.
14          Oregon Arms Model Chipmunk Rifle, SN: 9660            000058         21
            recovered in master bathroom closet.
15

16
           75.   SAs Menotti and Ogg left the residence to make contact with GENTNER at
17
     his work (Findlay Chevrolet GMC).
18
           76.   Once there, agents executed the search of GENTNER’s vehicle (GMC
19
     Yukon), and recovered the following items:
20

21          Description                                          Evidentiary   Defendant
                                                                    Item         No.
22          FNH Model FNX-9, 9mm Pistol, SN: FX1U008820           000002           1
            recovered from the back of the vehicle.
23
            Winchester 12 GA Shotgun, SN: I2AZM02995              000003          3
24          recovered from the back of the vehicle.
            Aero Precision, Lower Receiver, Multi CAL, SN:        000004          5
25          usmc0837 recovered from the back of the vehicle.
            Glock Model 21GEN4, .45 CAL Pistol, SN: SSA508        000005          7
26          recovered from the back of the vehicle.508
27          Mossberg Model 590, 12 GA, SN: V0629035               000006          9
            recovered from the back of the vehicle.
28


                                                  12
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 13 of 35



1           77.   During the interview, agents recovered GENTNER’s phone pursuant to the
2    search warrant.
3           78.   At the conclusion of the search, agents conducted a post-search video to
4    document the post-search state of the residence.
5           79.   SA Menotti provided GENTNER with an inventory of the items seized and
6    explained to GENTNER what items were being seized and why they were seized.
7           80.   At approximately 1300 hours, agents assigned to the search team left the
8    residence.
9                      ATF SAs Menotti and Ogg Interview with GENTNER
10          81.   On February 14, 2019, ATF Special Agents Menotti and Ogg conducted an
11   interview of GENTNER in reference to his purchase of Glock conversion kits (machine
12   guns), silencers and dealing in firearms without a license.
13          82.   Agents met GENTNER at GENTNER’s work (Findlay Chevrolet Buick
14   GMC) to conduct an interview.
15          83.   Agents advised GENTNER he was not under arrest, that he was free to
16   leave at any time.
17          84.   Agents asked GENTNER if he recalled the last conversation he had with
18   them in 2014.        GENTNER stated it was relating to him selling firearms on Facebook
19   without a license.
20          85.   Agents advised GENTNER that they had some more questions for him
21   since their last conversation in 2014.
22          86.   GENTNER stated, “I bought, sold, traded a lot of guns since then.”
23          87.   SA Ogg reminded GENTNER that in 2014 he had been warned for dealing
24   firearms without a license. GENTNER denied it being “dealing.”
25          88.   GENTNER told agents his “thing” is building and customizing AR-15 and
26   Glocks, which he then traded.
27          89.   GENTNER explained that he can build an AR-15 and people will trade him
28   two “really cool” handguns.

                                                  13
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 14 of 35



1           90.    GENTNER denied it being a profit.
2           91.    GENTNER told agents he rarely sells a firearm for cash.
3           92.    GENTNER stated he usually trades firearms.
4           93.    GENTNER could not recall how many guns he had purchased or sold
5    within a year.
6           94.    GENTNER stated he had not sold as many firearms lately because about 8-
7    10 months ago, the Facebook group he was a member of shut down.
8           95.    Agents asked GENTNER if he would be surprised to find out that the
9    firearms he sold were coming up in crimes in California and Mexico.
10          96.    GENTNER responded that he would be surprised because he really only
11   sells to local people.
12          97.    SA Menotti asked GENTNER if he was running background checks.
13   GENTNER stated, “No, I do not run background checks. I do not have the ability.”
14          98.    SA Menotti asked, “Because you don’t have an FFL?”           GENTNER
15   responded, “Correct.”
16          99.    SA Ogg explained to GENTNER the National Firearms Act and asked if
17   GENTNER knew what an NFA weapon was and GENTNER stated he did.
18          100. SA Ogg asked GENTNER if he owned any NFA firearms.             GENTNER
19   claimed he did not.
20          101. SA Ogg showed GENTNER a picture of a Glock switch (machinegun) and
21   asked if GENTNER had ever seen one of them.
22          102. GENTNER advised it was a plate on the back of a Glock that makes it
23   select fire full auto.
24          103. GENTNER stated he had seen one in real life.
25          104. When agents asked GENTNER if he had ever owned a Glock switch,
26   GENTNER stated that a few years back he received two of them that were “80 percent.”
27          105. GENTNER told agents he believed they were completely legal to own until
28   he did some research, and he got rid of the two he owned.

                                                 14
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 15 of 35



1               106. SA Ogg asked GENTNER where he got the Glock switches from.
2    GENTNER advised they were from a guy who lived in Golden Valley or Kingman.
3               107. GENTNER told agents he traded an AK for a handgun and a couple of the
4    Glock kits.
5               108. SA Menotti asked GENTNER to explain what the person looked like.
6    GENTNER stated he was Hispanic, clean-cut, drove a Chrysler and worked at the jail.
7               109. SA Ogg asked GENTNER if his name was Jose Barocio (Barocio).
8    GENTNER responded it might have been Jose but the last name did not sound familiar.
9               110. GENTNER told agents he believed the Facebook profile had his first name
10   twice.
11              111. GENTNER believed it was “Jose Jose”.
12              112. GENTNER explained he thought he traded his AK for a handgun plus one
13   or two kits.
14              113. GENTNER stated he did not put them on any of his guns because they were
15   not finished.
16              114. GENTNER explained that the sear would have to be filed down to make
17   them finished.
18              115. GENTNER did not know anybody else who may have purchased Glock
19   switches.
20              116. GENTNER advised the kits he received from Barocio did not have writing
21   on the back they were plain black.
22              117. The Glock switches were in three pieces.
23              118. SA Ogg showed GENTNER another picture of Glock sears and GENTNER
24   confirmed they were the same.
25              119. GENTNER advised he did not sell them or put them on a gun. GENTNER
26   advised he threw them in a dumpster to get rid of them because he knew they were
27   illegal.
28


                                                   15
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 16 of 35



1             120. GENTNER advised agents that about two years ago he started getting rid of
2    any of his firearms that would be questionable. GENTNER explained that he got rid of
3    the kits because he realized they were illegal and he did not want anyone asking
4    questions in regards to his buying and selling firearms.
5             121. GENTNER stated “I buy sell a lot of firearms, you guys know.”
6             122. SA Ogg asked GENTNER if he purchased a silencer from Jose Barocio,
7    and GENTNER stated, “No.”
8             123. SA Ogg showed GENTNER a silencer and asked him if he purchased that
9    from Barocio. GENTNER stated he had never purchased a silencer from Jose Barocio.
10            124.   GENTNER told agents he could just purchase a silencer with a tax stamp
11   and own them legally.
12            125. GENTNER stated, “I’ve never touched a silencer. I never, never done
13   anything like that.   That’s not, to me, that’s not a big deal. That’s just get a tax stamp
14   man and do it the legal way.”
15            126. SA Menotti asked GENTNER if he purchased something similar to the
16   pictured (below) silencer and GENTNER advised he had “never touched anything like
17   that.”
18            127.
19

20

21

22

23

24

25            128. SA Ogg asked GENTNER if he had ever made an AR-15 auto. GENTNER
26   replied, “Never.”
27

28


                                                  16
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 17 of 35



1            129. SA Ogg showed GENTNER a picture of Kyron Tomlinson (Tomlinson)
2    and asked GENTNER if he knew him. GENTNER stated he did know him and he hated
3    him because Tomlinson had screwed him out of a lot of money.
4            130. SA Ogg asked GENTNER when he last spoke with Tomlinson, and
5    GENTNER stated it was “a long time, probably over two years.”
6            131. SA Ogg advised GENTNER that he did not believe that was true, and
7    GENTNER changed his story.
8            132. GENTNER advised that Tomlinson had randomly messaged him recently,
9    and he told Tomlinson that he did not want to deal with him.
10           133. SA Ogg asked GENTNER what happened during the deal that went bad
11   with Tomlinson. GENTNER stated that Tomlinson “screwed me out of something.”
12           134. GENTNER explained it was “possible” Tomlinson screwed GENTNER out
13   of several Glocks switches in a deal. GENTNER advised he could not remember what
14   he gave Tomlinson in the deal.
15           135. GENTNER advised he knew that Tomlinson had some kind of connection
16   to Barocio, but Tomlinson didn’t know GENTNER knew Tomlinson would be getting
17   the Glock sears from Barocio.
18           136. GENTNER told agents that Tomlinson told GENTNER he would have
19   them shipped in from Russia.
20           137. GENTNER stated he did not believe Tomlinson had the Glock switches
21   shipped from Russia.
22           138. SA Ogg asked if GENTNER knew Tim Maslyk (Maslyk).           GENTNER
23   advised he did know him and that Masylk was a “straight forward dude.”
24           139. GENTNER did not believe Maslyk had any full auto ARs or Glock
25   switches.
26           140. GENTNER advised he believed Maslyk would know Barocio through the
27   Facebook site. GENTNER provided agents with Maslyk’s phone number as XXX-XXX-
28   6198.

                                                17
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 18 of 35



1             141. SA Ogg advised GENTNER that agents were currently conducting a
2    Federal Search warrant at his residence.
3             142. GENTNER advised only him and his kids reside at his house located at
4    3725 Cimarron Drive, Bullhead City, Arizona.
5             143. SA Ogg asked GENTNER what agents would find at his residence.
6    GENTNER stated there was nothing there.
7             144. SA Ogg then asked GENTNER what he did with the silencer. GENTNER
8    insisted he did not get a silencer from Barocio.
9             145. GENTNER explained he purchased an “80 percent” silencer.
10            146. GENTNER described it as a kit that he got online that had disks you would
11   have to drill through. The kit had disks, an outer housing and an end piece.
12            147. GENTNER advised agents he did not finish the silencer because there was
13   a final piece he would have to purchase and it was hundreds of dollars.
14            148. GENTNER stated he threw the remaining parts of the silencer out in the
15   trash.
16            149. During the search warrant at GENTNER’s residence, agents discovered
17   parts to a silencer.
18            150. SA Ogg asked GENTNER about it and GENTNER stated there were
19   baffles to a silencer located in a box in his safe. GENTNER described the baffles as
20   silver disks that would be stacked on top of each other.
21            151. SA Ogg asked if there was a serial number on it and GENTNER responded,
22   “No.”
23            152. GENTNER explained that the silencer was meant to be assembled, then
24   you applied a tax stamp for a personalized serial number, then you would get it specially
25   engraved.
26            153. SA asked GENTNER if he had done that. GENTNER stated, “No.”
27            154. GENTNER further explained that silencers have come way down in price
28   and that you could get a tax stamp for $200 and legally own it.

                                                  18
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 19 of 35



1             155. GENTNER advised he did not see a point in owning a silencer unless it was
2    legal and you could shoot it when you wanted.
3             156. GENTNER told agents he could get a fully legal silencer for about the same
4    prices as the illegal one he purchased.
5             157. Agents advised GENTNER that in a separate search warrant, they
6    recovered an AR rifle that was fully automatic.
7             158. Agents further advised GENTNER that the firearm was purchased by him.
8    GENTNER advised agents that he does not convert or sell fully auto machineguns.
9             159. Agents asked about David Eddy and GENTNER advised he is familiar with
10   him.
11            160. GENTNER further advised that he and Eddy traded several firearms and
12   Eddy was on the “up and up.”
13            161. GENTNER advised that Eddy told GENTNER that agents had spoken with
14   him recently about a firearm that showed up in a crime in California.
15            162. SA Menotti asked GENTNER if he still did AR builds and GENTNER
16   stated, “Yeah I build AR-15s all the time.”
17            163. SA Menotti asked how much GENTNER spent. GENTNER explained he
18   would wait for parts to go on sale and then buy them to build and wait for other parts to
19   go on sale.
20            164. GENTNER stated “You build yourself a cheap AR-15. You build yourself
21   a $400 AR-15 someone offers hey, you any AR-15s for trade? I got this, whatever
22   Kimber, I got this 1911, sure I’ll trade my $400 AR-15 that I build for your $800 gun
23   sure.”
24            165. SA Menotti then clarified that GENTNER up trades his AR builds for
25   value.
26            166. GENTNER then stated, “And that’s, that’s why I build AR-15s is because
27   people will trade you items that are worth more.”
28            167. GENTNER advised AR-15s are good for trading.

                                                   19
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 20 of 35



1             168. Throughout the interview, GENTNER denied building full auto AR-15s
2    and denied any full auto firearm would have come from him.
3             169. GENTNER advised he has not sold or traded any fully auto machineguns.
4    GENTNER explained he did not have jigs and he builds ARs in his shop with basic
5    tools.
6             170. GENTNER advised he does have the “jist” of how to convert ARs, but he
7    also knows that is a fast way to lose your rights.
8             171. SA Ogg asked GENTNER about any other machineguns he destroyed.
9    GENTNER advised he had a “pot metal lower” that had the holes drilled.
10            172. GENTNER explained that the holes had to be drilled as part of the full auto
11   conversion process.
12            173. GENTNER further advised that he “cut up” and threw the lower in a
13   dumpster because it was questionable by having drilled holes in the lower.
14            174. GENTNER was able to knowledgeably explain to agents the process of
15   converting lower receivers into fully auto firearms.
16            175. Agents drove GENTNER across the parking lot to receive his vehicle, a
17   GMC Yukon bearing Arizona tag CLF4606.
18            176. GENTNER requested agents drive back across the parking lot to execute
19   the search warrant.
20            177. SA Ogg rode with GENTNER to the back of the parking lot while SA
21   Menotti followed.
22            178. While SA Ogg interviewed GENTNER, SA Menotti searched GENTNER’s
23   vehicle pursuant to a Federal Search warrant.
24            179. GENTNER was provided a copy of the search warrant and a list of items
25   taken.
26            180. During the interview, GENTNER’s phone continued to receive messages.
27            181. The messages were viewable from the front screen and agents observed one
28   of the messages was inquiring if GENTNER had any AR builds for sale.

                                                   20
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 21 of 35



1           182. Through the interview, GENTNER appeared to be lying by changing his
2    story, giving incomplete details, not being able to remember things, and using words
3    such as “Probably”, “I don’t know”, “suppose”, “assume”, and “80%.”
4           183. GENTNER would try to redirect the conversation and tell the agents he
5    thought they were lying.
6           184. Upon the completion of the interview, GENTNER provided agents with his
7    phone numbers.
8                           ATF Agents Interview with Tim Maslyk
9           185. On March 14, 2019, ATF Special Agents Menotti and Ogg responded to the
10   residence of Tim Maslyk located at 1797 Coronel Drive, Bullhead City, Arizona 86442.
11          186. Once at the address, agents made contact with Timothy Maslyk.
12          187. Agents interviewed Maslyk in reference to his relationship with GENTNER
13   and two firearms that were recovered during a federal search warrant at the residence of
14   Jose Barocio.
15          188. Agents identified themselves and asked Maslyk if he knew why they were
16   at his residence and Maslyk advised he had “some idea.”
17          189. SA Menotti asked Maslyk to explain and he advised that he knew there
18   were some people in Kingman that got “busted” for some “illegal shit.”
19          190. Maslyk explained the people he knew in Kingman was “Jose Jose”
20   unknown last Name (Jose Barocio) who he had met on Facebook gun groups.
21          191. Maslyk advised he met Barocio only once for a deal in Golden Valley
22   where he traded Barocio a shockwave type weapon made by Remington (further
23   identified as the firearm recovered in Barocio’s residence, Remington Model 870, 12
24   gauge, firearm, SN: RF50558A).
25          192. Maslyk advised he received a Glock 17 from Barocio. Later, after
26   refreshing Maslyk’s memory, Maslyk advised he traded a second firearm to Barocio.
27   The second firearm (CZ Model CZ75 P-09, 9mm Pistol, SN: C388206) was traded for
28   an AR pistol from Barocio.

                                                21
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 22 of 35



1            193. Maslyk did not believe he had ever done business with Barocio’s family to
2    include his brother Mario Barocio.
3            194. SA Menotti asked if he knew of anyone else in town (referring to Bullhead
4    City) and Maslyk advised “Jeff” and that he heard his door got busted in and “everything
5    got taken.”
6            195. SA Menotti asked Maslyk what he could tell her about Jeff (GENTNER).
7            196. Maslyk stated, “I know he has done a ton of fxxxxxx deals with a ton of
8    fxxxxxx people.”
9            197. Maslyk further advised GENTNER mentioned some “iffy stuff” to him.
10   Agents asked what Maslyk meant by iffy stuff. Maslyk stated, “Glock parts, end plates.”
11           198. SA Menotti clarified that Maslyk was talking about Glock Switches/sears
12   that make Glocks into full auto machineguns.
13           199. Maslyk agreed that was what he meant.
14           200. Maslyk explained GENTNER talked to him about making trades for Glock
15   Switches but he didn’t know if GENTNER ever completed the trades.
16           201. Maslyk explained that GENTNER and he had a falling out approximately a
17   year ago.
18           202. SA Menotti asked if Maslyk had ever sold GENTNER firearms and Maslyk
19   advised he had.
20           203. SA Menotti asked if Maslyk believed GENTNER was selling firearms for a
21   profit and Maslyk stated, “Not always for a profit but for a better deal.”
22           204. Maslyk advised he never had possessed or shot a Glock switch. Maslyk
23   further advised that GENTNER had showed him a picture of a Glock Switch one time
24   and GENTNER told Maslyk about shooting it in the desert.
25           205. Maslyk explained that he lived with GENTNER for a time near the end of
26   2017.
27

28


                                                  22
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 23 of 35



1           206. SA Menotti asked if Maslyk knew if GENTNER ever possessed a silencer.
2    Maslyk advised he knew GENTNER had talked about a kit where you could make your
3    own silencer.
4           207. Maslyk further explained he had seen kits where you can order the baffles
5    but you still have to “stamp it and register it just like an SBR.”
6           208. GENTNER talked to Maslyk about getting one but Maslyk was unsure if he
7    ever did.   Maslyk advised he had never touched a Glock switch, owned a Glock switch
8    or ordered a Glock Switch.
9           209. SA Ogg asked how much of GENTNER’s income came from firearm sales.
10   Maslyk advised he did not know, but he (Maslyk) did know that GENTNER had a
11   separate Chase account when he was with his ex (Ashley) that she did not know about.
12          210. SA Menotti later asked if GENTNER primarily used the account for his
13   gun proceeds and Maslyk agreed.
14          211. Maslyk further advised that just from some pistol deals with Maslyk,
15   GENTNER made “1400-1500 bucks.”
16          212. Maslyk stated, “And that’s just me. Imagine everybody else. So maybe,
17   probably a couple thousand, three thousand, I don’t know.”
18          213. SA Ogg asked Maslyk how often he was making 2-3 thousand (per
19   month/week, etc.). Maslyk advised he was not exactly sure, but GENTNER was never
20   really struggling for money.
21          214. Maslyk explained to agents that GENTNER would up trade his items to get
22   more valuable items.
23          215. Maslyk described what he called GENTNER’s “greatest trade.”
24          216. Maslyk advised GENTNER purchased a Mossberg shotgun from him for
25   approximately $200.
26          217. GENTNER then traded the Mossberg for a Remington Mini 14.
27          218. GENTNER then traded the Remington for a scooter, which he then traded
28   the scooter for a trailer, ammo and “a bunch of gear.”

                                                   23
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 24 of 35



1           219. GENTNER was then able to sell the trailer for approximately $1000.
2           220. Maslyk explained that when GENTNER was doing deals, he would both
3    trade for other items and sell him firearms for cash. SA Ogg asked Maslyk how many
4    guns he had seen GENTNER sell.       Maslyk stated, “50-60,” then further explained he
5    was not on every deal that GENTNER made.
6           221. SA Ogg asked Maslyk about GENTNER building firearms. Maslyk advised
7    he had never seen GENTNER make anything “full auto” but had seen GENTNER make
8    firearms in the past.
9           222. SA Menotti asked Maslyk how many AR style firearms he thought
10   GENTNER had made full auto. Maslyk advised he did not know anything about that.
11          223. SA Menotti advised she did not believed Maslyk. Maslyk advised that
12   GENTNER had “implied” he knew someone who could make them full auto AR.
13          224. Maslyk further advised that he did not know if it was GENTNER who was
14   making full auto ARs.
15          225. Maslyk continued to affirm that he had never touched or sold any full auto
16   firearms.
17          226. Agents asked Maslyk if he had ever been the middleman in any NFA
18   firearm deals. Maslyk advised approximately a year ago someone had texted him and
19   asked about full auto firearms and Maslyk told the person that he knew someone he
20   could get full auto firearms from.
21          227. Maslyk clarified that he was referring to GENTNER as his full auto firearm
22   source. Maslyk further advised that a deal was never reached because of the falling out
23   between Maslyk and GENTNER. Maslyk did not know who the buyer was and Maslyk
24   no longer had the phone number.
25          228. SA Ogg asked Maslyk if he had contacted GENTNER about the full auto
26   AR and Glock switches. Maslyk advised he had never contacted him because it was
27   during the time of their fall out. Maslyk further advised he had told the person who
28


                                               24
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 25 of 35



1    texted him about the Glock switches because he knew GENTNER had one or two of
2    them.
3            229. Maslyk further explained that GENTNER had gotten Glock switches in a
4    trade from “Jose Jose” (Barocio).
5            230. Maslyk also advised that GENTNER had told him about going out to the
6    desert and shooting the full auto Glock.
7            231. Maslyk advised that GENTNER told him they (full auto Glock) were “bad”
8    to shoot.
9            232. Maslyk advised he did not know David Eddy.
10           233. Maslyk explained that he did know Tony McLean of Goliath Industries, a
11   FFL located in Fort Mohave, Arizona.
12           234. Maslyk advised he did not believe that McLean had a store front but he had
13   a shop in the back of his residence.
14           235. Maslyk described GENTNER and McLean’s relationship as a friendship.
15           236. Maslyk further advised GENTNER had taught McLean how to build AR
16   firearms.
17           237. SA Menotti asked Maslyk if he had heard from GENTNER since the search
18   warrant at GENTNER’s residence and Maslyk confirmed that GENTNER had called
19   him once to tell him about the search warrant.
20           238. Maslyk advised that GENTNER had told him that ATF agents were asking
21   about Maslyk during their interview with GENTNER.
22           239. SA Menotti provided Maslyk with a business card and Maslyk provided
23   agents with his phone number.
24                    Search of the Records located on GENTNER’s Phone
25           240. ATF Special Agents Tiffany Menotti obtained a Federal Search warrant to
26   include a search of the phone in GENTNER’s possession.
27           241. During the execution of the Search Warrant and subsequent interview,
28   agents recovered a Samsung Galaxy Note 8 owned by GENTNER.

                                                 25
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 26 of 35



1           242. ATF agents met with detectives at the Flagstaff Police Department and
2    downloaded the contents of the device with the use of computer technology.
3           243. The following is a summary of the files located on GENTNER’s Samsung
4    Galaxy Note 8:
5           244. On April 8, 2019, SA Menotti completed a review of thousands of files
6    located on the phone.
7           245. Many photographs were of multiple different types of firearms and firearm
8    parts in various states of assembly.
9           246. Many of the photographs were of the firearms staged, as if for sale, in
10   various positions and from different angles.
11          247. The different firearms were often posed          on or inside the firearm
12   cases/boxes they were purchased in.
13          248. Additionally, back drops were used while staging the firearms for photos,
14   similar to how professional businesses would stage products for sale.
15          249. Below (Figures 1-7) are examples:
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    26
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 27 of 35



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16          250. SA Menotti also observed backgrounds of the firearms were consistent with
17   areas observed in GENTNER’s residence during the search warrant (i.e. consistent with
18   GENTNER’s kitchen counter).
19          251. The firearms found in Figures 1-4, like many of the pictured firearms on
20   GENTNER’s phone, were not located during the execution of the search warrant.
21          252. SA Menotti observed several photos in GENTNER’s phone of firearms in
22   various states of being built in what appeared to be a shop area. See Figures 8-9:
23

24

25

26

27

28


                                                 27
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 28 of 35



1           253. SA Menotti located a video of GENTNER shooting an AR-15 variant
2    machinegun. Figure 10 is still shot from the video. The video shows GENTNER test
3    firing the firearm in both semi-auto and full auto.
4

5

6

7

8

9

10

11          254. In between single shot test fire and when GENTNER is able to expel
12   multiple rounds with one trigger pull, GENTNER is observed manipulating the side of
13   the firearm where the selector switch is located.
14          255. SA Menotti also observed a video capturing a firearm that GENTNER is
15   performing a trigger test on an AR style firearm.
16          256. SA Menotti noted in a photo (Figure 11) that a Glock 17 Gen 4 equipped
17   with a piece consistent with a silencer on the front.
18

19

20

21

22

23          257. During the Federal Search warrant conducted at GENTNER’s residence
24   baffles and pieces to a silencer were located within a safe in GENTNER’s room.
25          258. GENTNER also admitted in an interview that he had purchased and
26   possessed a silencer.
27

28


                                                   28
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 29 of 35



1           259. SA Menotti also observed on the rear of the Glock Slide a piece consistent
2    with Glock Conversion devices (AKA sear, AKA Glock switches) recovered in a
3    Federal Search warrant at the residence of Jose Barocio.
4           260. Multiple photos of the tan/black Glock 17Gen4 firearm were observed both
5    with silencer and switch installed and uninstalled.
6           261. The photos were taken using the same backdrop observed in a multiple of
7    GENTNER’s firearm photos (woven placemat on granite counter consistent with
8    GENTNER’s kitchen counter).
9           262. In two of the photos of the Glock without the silencer and switch installed,
10   the fireams’s serial number, VAB297, is observed. Figures 14-15.
11

12

13

14

15

16

17

18          263. Also visible are unique aftermarket accessories such as a red exterior safety
19   located on the Glock trigger, a golden color Zev extended pistol magazine, and a black
20   flared magazine well.
21          264. The combination of these accessories observed across the figures make the
22   firearm unique and identifiable as the same firearm found in GENTNER’s residence.
23          265. An additional image recovered from GENTNER’s phone featured same
24   Glock from a rear position where a Glock Switch is clearly visible. Figure 12.
25

26

27

28


                                                  29
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 30 of 35



1

2

3

4

5

6

7

8          266. The switch read “ZEV” which is consistent with statements made between
9    Barocio and his supplier in which Barocio was ordering Glock switches with logos
10   including the “ZEV”.
11         267. SA Menotti was also able to read the serial number of the Glock from the
12   Glock case in the background. Figure 13.
13

14

15

16

17

18

19

20         268. The serial number reads “VAB297”.
21         269. Also visible on the Glock case are the words, “17GEN4 Dark Earth.”
22         270. During the search warrant at GENTNER’s residence, a tan/black Glock
23   17GEN4, 9mm handgun bearing Serial Number VAB297 was recovered (Figure 16)
24

25

26

27

28


                                                30
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 31 of 35



1           271. ATF Special Agent Menotti examined the Glock and observed there were
2    marks consistent with a Glock sear being installed and fired on the slide and frame of the
3    Glock (Figure 17).
4

5

6

7

8

9

10

11

12          272.   An additional photo of an all-black, unknown make/model Glock was also
13   located on GENTNER’s phone with what is consistent with a Glock Switch on the back
14   plate of the firearm (Figure 18).
15

16

17

18

19

20

21

22

23

24          273.   SA Menotti also observed a photograph located on GENTNER’s phone
25   (Figure 19) appears to be an AR-15 variant machinegun receiver.
26

27

28


                                                 31
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 32 of 35



1

2

3

4

5

6

7           274.   SA Menotti noted that there is a small hole located above the selector
8    switch that SA Menotti knows is common in AR-15 variant machineguns.
9           275.   During the examination of GENTNER’s phone, SA Menotti also observed
10   documents saved in GENTNER’s phone related to the operation, maintenance,
11   conversion and sale of firearms.
12          276.   Examples    of   these   documents    were    operating   manuals,   assembly,
13   diagrams/schematics, safety manuals, blank ATF multiple sales forms, blank firearm bill
14   of sale, and step-by-step guides for the full auto conversion of firearms.
15          277.   The documents were specifically for a large variety of firearm calibers,
16   including 9mm, .223 caliber, 10-22 and M4/M16.
17          278.   The documents also covered a variety of firearm manufacturers including
18   Ruger, Colt, Sig Sauer and CZ Scorpion.
19          279.   SA Menotti also observed conversations through text messages between
20   GENTNER and other persons related to the sale and trade of multiple firearms.
21          280.   The following persons and phone numbers were some of the persons in
22   contact with GENTNER in reference to firearm sales:
23             a. “Mario” XXX-XXX5002;
24             b. Kevin Campbell XXX-XXX-5683;
25             c. Tony McLean XXX-XXX-1234; and,
26             d. Cody Leland Else XXX-XXX-7536.
27

28


                                                  32
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 33 of 35



1           281.   GENTNER       mentioned       multiple      times     in   conversations    with     his
2    (GENTNER’s) girlfriend, Michele Huggins, going to “Mohave Valley” and dealing with
3    “Tony” (Tony McLean, owner of Goliath Industries FFL).
4           282.   On October 14, 2018, GENTNER stated, “Our day is pretty good. Got
5    some stuff done around the house. Be headed to Mohave Valley soon.”
6           283.   GENTNER       and     Huggins      also   had       conversations   in   reference   to
7    GENTNER’s firearm shop.
8           284.   On August 3, 2018, GENTNER texted Huggins during a conversation and
9    advised, “Well you know really the only reason I go to Mohave Valley is for Tony. And
10   it takes like an hour round trip. So I only with Tony for about an hour trying to work
11   some deals and make some money. I have to do something. This last couple of months
12   has been very hard financially.”
13          285.   On October 21, 2018, GENTNER texted during a conversation with
14   Huggins and stated, “The problem is having somewhere to work on the gun projects.
15   That is how I make money. And I cannot work out in a shed. I would die.”
16          286.   On    November       28,   2019,     phone      number     XXX-XXX-5002         texted
17   GENTNER asking about purchasing a Glock. When GENTNER asked, “Who is this.”
18   The phone number replied “Mario, I bought the 9 and the 380.”
19          287.   GENTNER       and     Mario     continued    to     converse throughout the text
20   conversations about the purchase/sale of multiple firearms.
21          288.   On January 25, 2019, Tony McLean texted GENTNER and stated, “Hey
22   bro. 9mm AR works great. What trigger is in mine? It went full auto. Lol.”
23          289.   GENTNER advised it was a Velocity drop in and stated, “Glad it worked
24   well. Other than the full issue…”
25          290.   McLean replied, “Yeah shot about 7 rounds. The 4 just went wild. Lol”
26          291.   GENTNER advised he had never had a drop in trigger do that and McLean
27   said, after shooting the gun again, “Work great this time. Maybe I bump fired it. Hahah.”
28


                                                      33
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 34 of 35



1           292.      On February 2, 2019, McLean texted GENTNER, “How much ya need
2    buddy? $1500 for the 3? To get started? Or more? Or less? Hahaaa.”
3           293.      GENTNER replied, “Just as much as you can…somewhere in the $2000
4    range would give me enough to work with.”
5           294.      On February 2, 2019, Mario texted GENTNER and stated, “Hey can u
6    please call me I got some really big money for u if your up to it.”
7           295.      On February 3, 2019, Mario texted GENTNER and advised he would be
8    picking up the Glock and asked to meet up. GENTNER agreed.
9           296.      GENTNER also met McLean on February 3, 2019, per their text
10   conversations.
11          297.      Also on February 3, 2019, GENTNER texted Cody Elser, “Ok. We could
12   probably meet up sometime today. I can pick up the AR from you.” Elser also agreed to
13   meet GENTNER.
14          298.      On February 10, 2019, GENTNER texted McLean and advised, “I have
15   three lowers being sent to you.”
16          299.      McLean confirmed he was getting back into town.
17          300.      On February 11, 2019, McLean texted GENTNER and advised his “parts”
18   were there.
19          301.      GENTNER and McLean set up a pick up time.
20                                      Administrative Notice
21          302.      On March 25, 2019 ATF commenced administrative forfeiture.
22          303.      On April 17, 2019 GENTNER filed a claim in the administrative
23   proceeding.
24   / /
25   / /
26

27

28


                                                  34
      Case 2:20-cv-01749-DJH Document 1 Filed 09/08/20 Page 35 of 35



1                                FIRST CLAIM FOR RELIEF
2           304. The defendants in rem are subject to forfeiture pursuant to 18 U.S.C. §
3    924(d) as they are firearms or ammunition involved in a violation of engaging in the
4    business of dealing in firearms without a license, 18 U.S.C. §§ 922(a)(1)(A) and 924(a).
5          DATED this 8th day of September, 2020.
6
                                              MICHAEL BAILEY
7                                             United States Attorney
                                              District of Arizona
8

9
                                              /S/ Mark J. Wenker
10                                            MARK J. WENKER
                                              Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                35
                             Case 2:20-cv-01749-DJH Document 1-1 Filed 09/08/20 Page 1 of 2
                                                   UNITED STATES DISTRICT COURT
                                                       DISTRICT OF ARIZONA


                                                        Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September 1974. The
  data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained herein neither
  replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for use only in the District
  of Arizona.

         The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                                    Complaint or Notice of Removal.

    Plaintiff(s): United States of America                                    Defendant(s): FNH USA LLC FNX-9 Pistol CAL
   County of Residence: Maricopa                                              County of Residence: Maricopa
   County Where Claim For Relief Arose: Maricopa


   Plaintiff's Atty(s):                                                       Defendant's Atty(s):
   Mark J. Wenker , Assistant United States Attorney
   United States Attorney's Office
   40 N. Central Ave., Ste. 1800
   Phoenix, Arizona  85004
   602-514-7500



   II. Basis of Jurisdiction:                      1. U.S. Government Plaintiff

   III. Citizenship of Principal Parties
   (Diversity Cases Only)
                              Plaintiff:- N/A
                            Defendant:- N/A

   IV. Origin :                                    1. Original Proceeding

   V. Nature of Suit:                              690 Other

   VI.Cause of Action:                             Forfeiture of property to the U.S. pursuant to 18 U.S.C. § 924(d).

   VII. Requested in Complaint
                        Class Action: No
                      Dollar Demand:
                       Jury Demand: No

   VIII. This case is not related to another case.

  Signature: /S/ Mark J. Wenker


generate_civil_js44.pl.html[9/8/2020 2:21:06 PM]
                        Case 2:20-cv-01749-DJH Document 1-1 Filed 09/08/20 Page 2 of 2
          Date: 09/08/2020

  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser and
  change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




generate_civil_js44.pl.html[9/8/2020 2:21:06 PM]
          Case 2:20-cv-01749-DJH Document 1-2 Filed 09/08/20 Page 1 of 1




 1                                        VERIFICATION
 2
 3          I, Tiffany Menotti, verify and declare under penalty of perjury that, I am a Special
 4   Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives, that I have read the
 5   foregoing Complaint for Forfeiture In Rem and know the contents, and that the matters
 6   contained in the Complaint are true to my own knowledge, except that those matters
 7   alleged upon information and belief and as to those matters, I believe them to be true.
 8          The sources of my knowledge and information and the grounds of my belief are the
 9   official files and records of the United States, information supplied to me by other law
10   enforcement officers, as well as my investigation of this case.
11          I verify and declare under penalty of perjury that the foregoing is true and correct.
12          Executed on this 8 day of September, 2020.
13
14
                                                _____________________________
15                                            Tiffany Menotti, Special Agent
                                              Bureau of Alcohol, Tobacco, Firearms and
16                                            Explosives
17
18
19
20
21
22
23
24
25
26
27
28
